COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON



                                         ORDER

Appellate case name:           Jose Velez v. The State of Texas

Appellate case number:         01-14-00544-CR

Trial court case number:       2012-46873

Trial court:                   187th District Court, Bexar County



       The court requests that the reporter provide a supplemental record with the
following exhibit:

                           State’s Exhibit 3, DVD – Crime Scene




       The exhibit is due in this Court no later than April 17, 2015.

       It is so ORDERED.


Judge’s signature: /s/ Jane Bland
                  Judge Bland, Acting Individually



Date issued: April 1, 2015